DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                          Patent
                   (US 10,909,993)
              Instant Application
                   (17/138,106)
1, A method for encoding an audio signal, the method comprising: 
         
       







        generating a mapped envelope of a high band by mapping an envelope of the high band into a band configuration of a full band; 

       generating an envelope of the full band by combining the mapped envelope of the high band with an envelope of a low band; 
       
        generating bit allocation information for a sub-band based on the envelope of the full band; 
        determining to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on the bit allocation information; 
         
  
   in response to determining to perform the envelope refinement, generating refinement data for the sub-band to which the bit is allocated in the high band, updating the mapped envelope by using the refinement data, updating the bit allocation information based on bits used for the envelope refinement for the sub-band to which the bit is allocated, and 
          generating a bitstream including the refinement data.
1. A method for encoding an audio signal, the method comprising:
        generating an envelope of a low band of a spectrum based on a sub-band
configuration of a full band and quantizing the envelope of the low band;
        generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band;
        generating a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantizing the mapped envelope;
          generating an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band;
          
       


      determining to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band; and
    
         in response to determining to perform the envelope refinement, generating refinement data for the sub-band to which the bit is allocated in the high band, and





           generating a bitstream including the refinement data.


           Instant Claims 1, 2, 4-9 and 11-14 of the instant claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,909,993 B2. Although the claims at issue are not identical (see Table above), they are not patentably distinct from each other because Peng (US PGPUB 2012/0323582 A1) discloses the distinguishing limitations “generating an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantizing the envelope of the low band” (para. [0021]; para. [0128]; para. [0139]-[0141]-[0142]), “quantizing the mapped envelope“ (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]), “generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band” (para. [0021]; para. [0128]; para. [0139]-[0141]-[0142]),  “quantized mapped envelope of the high band” and “ quantized envelope of the low band” (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]). At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art implement the distinguishing limitations because such implementation would have resulted in improving the quality of the hierarchical audio coding and decoding (Peng, Para. [0420]).


                          Patent
                 (US 10,468,035)
               Instant Application
                   (17/138,106)
1.  A high frequency encoding method for encoding an audio signal, the high 
frequency encoding method comprising: 
          







           generating a mapped envelope of a high band by mapping an envelope of the high band into a band configuration of a full band;   
          
          generating an envelope of the full band by combining the mapped envelope of the high band with an envelope of a low band; 
         generating bit allocation information for a sub-band based on the envelope of the full band;  
       determining to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on the bit allocation information; 
      
        in response to determining to perform the envelope refinement, generating and encoding a delta of norm which is a difference between the mapped envelope and an envelope from an original spectrum, for the sub-band to which bit is allocated in the high band; and        
         generating a bitstream including the delta of norm.
1. A method for encoding an audio signal, the method comprising:
        generating an envelope of a low band of a spectrum based on a sub-band
configuration of a full band and quantizing the envelope of the low band;
        generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band;
        generating a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantizing the mapped envelope;
          generating an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band;
          
        

        determining to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band; and
         in response to determining to perform the envelope refinement, generating refinement data for the sub-band to which the bit is allocated in the high band, and



           generating a bitstream including the refinement data.


         Claims 1-4, 8-11, 13 and 14 of the instant claims are rejected on the ground
of nonstatutory double patenting as being unpatentable over claims 1-4, 5-8, 9 and 10 of U.S. Patent No 10,468,035 B2. Although the claims at issue are not identical (see Table above), they are not patentably distinct from each other because Peng (US PGPUB 2012/0323582 A1) discloses the distinguishing limitations “generating an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantizing the envelope of the low band” (para. [0021]; para. [0128]; para. [0139]-[0141]-[0142]), “quantizing the mapped envelope“ (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]), “generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band” (para. [0021]; para. [0128]; para. [0139]-[0141]-[0142]),  “quantized mapped envelope of the high band” and “ quantized envelope of the low band” (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]). At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art implement the distinguishing limitations because such implementation would have resulted in improving the quality of the hierarchical audio coding and decoding (Peng, Para. [0420]).

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: “A apparatus” as respectively recited by the claims in line 1 should be “An apparatus”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1, 3, 4, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al US PGPUB 2012/0323582 A1 (“Peng” - IDS) in view of Porov et al CA 2838170 A1 (“Porov” – IDS)
          Per Claim 1, Peng discloses a method for encoding an audio signal, the method comprising: 
               generating an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantizing the envelope of the low band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]); 
               generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]);
              generating a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantizing the mapped envelope (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]); 
              generating an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
               determining to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band (para. [0099]-[0107]; When the transient detection flag bit Flag_transient is 1, the amplitude envelopes of the extended layer coding sub-bands is quantized in accordance with the following equation, to obtain the amplitude envelope
quantization indexes of the extended layer coding sub-bands...., para. [0157]: The
amplitude envelope quantization index Thq(L_core) of the first coding sub-band
comprised by extended layer frequency-domain coefficients is coded by using 6 bits,
i.e., consuming 6 bits..., para. [0159]; The amplitude envelope can be corrected as
follows..., para. [0160]-[0162]; para. [0268]-[0269]); and
              in response to determining to perform the envelope refinement, generating refinement data for the sub-band to which the bit is allocated in the high band (TABLE 4; para. [0014]; para. [0077]; para. [0090]; para. [0099]-[0100]; para. [0158]; Differential operation values between the amplitude envelope quantization indexes of the extended layer coding sub-bands comprised by the extended layer frequency-domain coefficients are calculated using the following equation: ΔThq(j)...j = L_core..., para. [0159]-[0163]). 
          Peng does not explicitly disclose generating a bitstream including the refinement data
          However, this feature is taught by Porov (pg. 6, ln 18-19; pg. 8, ln 11-24; pg. 10, ln 14-20)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine teachings of Porov with the method of Peng, in arriving at “generating a bitstream including the refinement data.” because such combination would have resulted in increasing the number of bits required to encode an actual spectral component while reducing the number of bits required to encode envelope information of an audio spectrum in a limited bit range without increasing complexity and deterioration of restored sound quality (Porov, para. [0004]).
            Per Claim 3, Peng in view of Porov discloses the method of claim 1, 
             Peng discloses updating the bit allocation information based on bits used for the envelope refinement for the sub-band to which a bit is allocated (para. [0100]; para. [0159]-[0163]; para. [0182]; para. [0268]-[0269]).
             Per Claim 4, Peng in view of Porov discloses the method of claim 3, 
                Peng discloses wherein the updated bit allocation information is provided to be used for spectrum coding (para. [0086]; para. [0100]; para. [0159]-[0163]; para. [0182]; para. [0268]-[0269]).
          Per Claim 8, Peng discloses a method for decoding an audio signal, the method comprising: 
             generating an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantizing the envelope of the low band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]);  
            generating an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantizing the envelope of the high band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]); 
            generating a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantizing the mapped envelope (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]-[0100]);
            generating an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
           determining to perform envelope update if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band (para. [0099]-[0107]; When the transient detection flag bit Flag_transient is 1, the amplitude envelopes of the extended layer coding sub-bands is quantized in accordance with the following equation, to obtain the amplitude envelope
quantization indexes of the extended layer coding sub-bands...., para. [0157]: The
amplitude envelope quantization index Thq(L_core) of the first coding sub-band
comprised by extended layer frequency-domain coefficients is coded by using 6 bits,
i.e., consuming 6 bits..., para. [0159]; The amplitude envelope can be corrected as
follows..., para. [0160]-[0162]; para. [0268]-[0269]); and 
            in response to determining to perform the envelope update, updating the envelope by using the refinement data (TABLE 4; para. [0016]; para. [0077]; para. [0158]; Differential operation values between the amplitude envelope quantization indexes of the extended layer coding sub-bands comprised by the extended layer frequency-domain coefficients are calculated using the following equation: ΔThq(j)…j = L_core…, para. [0159]-[0163])
          Peng does not explicitly disclose decoding refinement data for the sub-band to which the bit is allocated in the high band
          However, this feature is well known as evidenced by the teachings of Porov
(pg. 2, In 13-19; pg. 10, In 14 — pg. 11, In 4)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine teachings of Porov with the method of Peng, in arriving at “decoding refinement data for the sub-band to which the bit is allocated in the high band” because such combination would have resulted in increasing the number of bits required to encode an actual spectral component while reducing the number of bits required to encode envelope information of an audio spectrum in a limited bit range without increasing complexity and deterioration of restored sound quality (Porov, para. [0004]).
         Per Claim 10, Peng in view of Porov discloses a method of claim 8, 
               Peng discloses updating the bit allocation information based on bits used for the envelope update for the sub-band to which a bit is allocated (para. [0100]; para. [0159]-[0162]; para. [0182]; para. [0268]-[0269]).
         Per Claim 11, Peng in view of Porov discloses the method of claim 10, 
            Peng discloses the updated bit allocation information is provided to be used for spectrum decoding (para. [0086]; para. [0100]; para. [0159]-[0162]; para. [0182]; para. [0268]-[0269]; para. [0311]). 
         Per Claim 13, Peng discloses an apparatus for encoding an audio signal, the apparatus comprising: 
             to: generate an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantize the envelope of the low band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]);
            generate an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantize the envelope of the high band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]); 
             generate a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantize the mapped envelope (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
            generate an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
           determine to perform envelope refinement if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band (para. [0099]-[0107]; When the transient detection flag bit Flag_transient is 1, the amplitude envelopes of the extended layer coding sub-bands is quantized in accordance with the following equation, to obtain the amplitude envelope
quantization indexes of the extended layer coding sub-bands...., para. [0157]: The
amplitude envelope quantization index Thq(L_core) of the first coding sub-band
comprised by extended layer frequency-domain coefficients is coded by using 6 bits,
i.e., consuming 6 bits..., para. [0159]; The amplitude envelope can be corrected as
follows..., para. [0160]-[0162]; para. [0268]-[0269]); and
            in response to determining to perform the envelope refinement, generate refinement data for the sub-band to which the bit is allocated in the high band (TABLE 4; para. [0014]; para. [0077]; para. [0090]; para. [0158]; Differential operation values between the amplitude envelope quantization indexes of the extended layer coding sub-bands comprised by the extended layer frequency-domain coefficients are calculated using the following equation: ΔThq(j)...j = L_core..., para. [0159]-[0163]), and
             Peng does not explicitly disclose at least one configured processor or to generate a bitstream including the refinement data. 
             However, these features are taught by Porov:
             at least one processor configured to (pg. 3, ln 27 – pg. 24, ln 9)
            generate a bitstream including the refinement data (pg. 6, ln 18-19; pg. 8, ln 11-24; pg. 10, ln 14-20)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine teachings of Porov with the method of Peng, in arriving at “at least one processor configured to and generating a bitstream including the refinement data” because such combination would have resulted in increasing the number of bits required to encode an actual spectral component while reducing the number of bits required to encode envelope information of an audio spectrum in a limited bit range without increasing complexity and deterioration of restored sound quality (Porov, para. [0004]) as well as to avoid manually performing the processing functions of Peng, and as a matter of design choice (see MPEP 2144.04, B III).
         Per Claim 14, Peng discloses an apparatus for decoding an audio signal, the apparatus comprising: 
             to: generate an envelope of a low band of a spectrum based on a sub-band configuration of a full band and quantize the envelope of the low band (para. [0021]; para. [0128]; para. [0139]-[0141]; The amplitude envelope of each coding sub-band is quantized by…, para. [0142]);
            generate an envelope of a high band of the spectrum based on a sub-band configuration of the high band and quantize the envelope of the high band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
           generate a mapped envelope of the high band by mapping the envelope of the high band into the sub-band configuration of the full band and quantize the mapped envelope (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]);
            generate an envelope of the full band by combining the quantized mapped envelope of the high band with the quantized envelope of the low band (TABLE 3; TABLE 4; para. [0030]-[0032]; para. [0077]-[0080]; para. [0093]); 
          determine to perform envelope update if there is any sub-band to which a bit is allocated in the high band based on bit allocation information of the envelope of the full band (para. [0099]-[0107]; When the transient detection flag bit Flag_transient is 1, the amplitude envelopes of the extended layer coding sub-bands is quantized in accordance with the following equation, to obtain the amplitude envelope
quantization indexes of the extended layer coding sub-bands...., para. [0157]: The
amplitude envelope quantization index Thq(L_core) of the first coding sub-band
comprised by extended layer frequency-domain coefficients is coded by using 6 bits,
i.e., consuming 6 bits..., para. [0159]; The amplitude envelope can be corrected as
follows..., para. [0160]-[0162]; para. [0268]-[0269]); and 
            in response to determining to perform the envelope update, update the envelope by using the refinement data ((TABLE 4; para. [0016]; para. [0077]; para. [0158]; Differential operation values between the amplitude envelope quantization indexes of the extended layer coding sub-bands comprised by the extended layer frequency-domain coefficients are calculated using the following equation: ΔThq(j)…j = L_core…, para. [0159]-[0163])
               Peng does not explicitly disclose at least one configured processor or to decode refinement data for the sub-band to which the bit is allocated in the high band, and
             However, these features are taught by Porov:
             at least one processor configured to (pg. 3, ln 27 – pg. 24, ln 9)
            decode refinement data for the sub-band to which the bit is allocated in the high band (pg. 2, In 13-19; pg. 10, In 14 — pg. 11, In 4)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine teachings of Porov with the method of Peng, in arriving at “at least one configured processor and to decode refinement data for the sub-band to which the bit is allocated in the high band, and” because such combination would have resulted in increasing the number of bits required to encode an actual spectral component while reducing the number of bits required to encode envelope information of an audio spectrum in a limited bit range without increasing complexity and deterioration of restored sound quality (Porov, para. [0004]) as well as to avoid manually performing the processing functions of Peng, and as a matter of design choice (see MPEP 2144.04, B III).

2.          Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Nagel et al US PGPUB 2012/0158409 A1 (“Nagel”)
           Per Claim 2, Peng discloses the method of claim 1, 
              Peng does not explicitly disclose generating an excitation class based on signal characteristics of the high band and encoding the excitation class
             However, this feature is taught by Nagel (fig. 8; para. [0025]-[0026]; para.
[0062]; For example, the signal classifier 810 may be implemented to determine the
window indication 811 by calculating a tonality measure from the audio signal 101-1 or
the high frequency signal 101-4, wherein the tonality measure may indicate how the
spectral energy is distributed in their bands...The parameter calculator 830 of the
encoder 800 comprises a windower controlled by the window controller 820, wherein
the windower of the parameter calculator 830 is configured to apply an analysis window function based on the window control information 821 to the high frequency signal 101-4 to obtain BWE parameters..., para. [0063]; para. [0064])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Nagel with the method of Peng in arriving at “generating an excitation class based on signal characteristics of the high band and encoding the excitation class” because such combination would have resulted in enhancing the quality of the audio signal (Nagel, para. [0028]; para. [0091]).
           Per Claim 9, Peng discloses the method of claim 8, 
                Peng does not explicitly disclose decoding an excitation class 
                 However, this feature is taught by Nagel (fig. 8; fig. 11; para. [0025]-[0026];
para. [0062]; para. [(0063])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Nagel with the method of
Peng in arriving at “decoding an excitation class”, because such combination would
have resulted in enhancing the quality of the audio signal (Nagel, para. [0028]; para.
[0091]).           

Allowable Subject Matter
Claims 5-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly disclose limitations recited in claims 5 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658